This is an appeal by McArthur-Pruitt, Inc., Rio Neches, Inc., and R. A. McArthur, Inc., from an order of the Corporation Commission closing certain oil wells for overproduction.
On complaint filed by the proration attorney before the Commission, it was found that for December, 1932, and January February, March, April, May, and June, 1933, there was an overproduction of the wells in question, and after entering such finding of facts, the Commission ordered the wells closed.
Among other things urged by appellants, it is insisted that the orders of the Commission made for the period in question are void, since they were made without notice. This issue is controlled by H. F. Wilcox Oil  Gas Co. v. Paul Walker et al., No. 25048, opinion filed May 8, 1934, 168 Okla. 355,32 P.2d 1044.
Other issues are presented, but it would serve no useful purpose to discuss them. The order of the Commission closing the wells of appellants is vacated, and the cause *Page 366 
remanded, with instructions to dismiss the same.
RILEY, C. J., CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, BAYLESS, and WELCH, JJ., concur. BUSBY, J., dissents.